Citation Nr: 1530154	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-37 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for OSA.

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 21, 2007.

4.  Entitlement to an evaluation in excess of 50 percent for PTSD from December 21, 2007, to January 19, 2010.

5.  Entitlement to an evaluation in excess of 70 percent for PTSD from January 19, 2010, to August 22, 2013.

6.  Entitlement to a compensable evaluation for hemorrhoids prior to June 18, 2009.

7.  Entitlement to an evaluation in excess of 10 percent for hemorrhoids since June 18, 2009.

8.  Entitlement to a finding of total disability based on individual unemployability (TDIU), prior to January 19, 2010.

9.  Entitlement to eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35, prior to January 19, 2010.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1963 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008, October 2008, and March 2013 rating decisions by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The July 2008 decision denied increased evaluations for PTSD and hemorrhoids.  In subsequent decisions, the RO granted increased ratings for each for various stages.  All those periods for which the maximum possible rating was not assigned remain on appeal, as the Veteran has clearly stated he is seeking such.  The appellate stages considered are reflected in the issues listed above.  The Board notes that despite the Veteran's phrasing of his increased rating claim with regard to PTSD as an effective date issue, it is in fact an evaluation question.

In October 2008, the RO denied service connection for OSA.  The Board has recharacterized this issue to correctly reflect that service connection for OSA had been previously and finally denied by the RO, and new and material evidence is required prior to consideration of the underlying claim on the merits.  

Most recently, in a March 2013 decision, the RO granted entitlement to TDIU and DEA benefits, effective from January 19, 2010.  The Veteran has again sought an earlier effective date for these awards.  However, a claim for TDIU is considered part and parcel of a claim for increased rating (as with PTSD and hemorrhoids herein) where there are accompanying allegations of unemployability, as here.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The questions of TDIU entitlement and the associated issue of DEA entitlement are therefore on appeal as evaluation issues, not effective date matters.

The issue of entitlement to reopening of a claim for service connection for recurrent anal fistulas with leakage has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The RO mistakenly believed this to be part of a notice of disagreement, but no timely appeal was initiated with regard to the June 2006 decision which denied the benefit sought.  It appears the Veteran's representative conflated the claim for increased rating of hemorrhoids with the service connection for anal fistula claim, and the RO compounded the error.  They are separate disabilities, however.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues regarding service connection for OSA, evaluation of hemorrhoids, entitlement to TDIU, and entitlement to Chapter 35 education benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Service connection for OSA was denied in an unappealed June 2006 rating decision on the grounds that no new and material evidence had been submitted to reopen the claim; the underlying denial was based on a lack of evidence of current disability or nexus to service.

2.  Evidence received since June 2006 was not previously considered by agency decision makers, is not cumulative and redundant of evidence already of record, addresses an unestablished element of the claim, and raises a reasonable possibility of substantiating the claim.

3.  At all times currently under appeal (prior to August 22, 2013), the Veteran's psychiatric disability has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due mainly to symptoms of anger and paranoia with delusions.


CONCLUSION OF LAW

1.  The June 2006 denial of service connection for OSA is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening a previously denied claim of service connection for OSA are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).

3.  The criteria for an increased evaluation of 70 percent, but no higher, for PTSD prior to December 21, 2007, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for an increased evaluation of 70 percent, but no higher, for PTSD from December 21, 2007, to January 19, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

5.  The criteria for an evaluation in excess of 70 percent for PTSD since January 19, 2010 to August 22, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to reopening a claim of service connection for OSA.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist on that issue was harmless and will not be further discussed.  

With regard to PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  July 2007 and February 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, in May 2009 the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and relevant private treatment records have been obtained.  There are some outstanding private records in existence, but the Veteran has stated that these are not related to the issues adjudicated here.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations have been afforded the Veteran over the course of the appeal.  Examiners made findings sufficient to permit clear application of the rating criteria, and fully described the impact of PTSD on the Veteran's daily functioning.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for VA purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material

The RO has reopened the claim and considered it on the merits.  However, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for sleep apnea was denied on the merits in an October 2004 rating decision on the grounds that there was no evidence of a currently diagnosed disability and there was no evidence of any nexus to service.  In an unappealed June 2006 decision, the RO declined to reopen the claim, and the denial became final in June 2007.  The Board notes that although a new claim for OSA was received by the RO prior to the expiration of the appeal period, no accompanying evidence requiring reconsideration was received in a timely manner.  The RO then again declined to reopen the matter in a November 2007 decision; this rating was then reconsidered in the October 2008 decision which is the subject of this appeal.

Since June 2006, the date of the most recent final denial of service connection for OSA on any basis, the Veteran has submitted private and VA records showing a current diagnosis of OSA, as well as statements from family members regarding the onset of potential OSA symptomatology.  These items are new evidence, as they were not of record at the time of the prior denial, and they are material because the directly address both bases of the previous merits denial.  Therefore, the claim was properly reopened.

PTSD

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

For the period currently under appeal, the veteran is rated 30 percent disabled by PSTD prior to December 21, 2007; 50 percent from December 21, 2007 to January 19, 2010; and 70 percent from January 19, 2010, to August 22, 2013.  As of August 22, 2013 the maximum 100 percent rating is assigned, and the appeal is considered granted in full.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable rating is assigned. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication, warrants assignment of a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

The Board notes that multiple psychiatric diagnoses are reflected in the record, to include PTSD, depression, anxiety, an explosive disorder, and a panic disorder, but doctors have indicated extensive overlap of symptoms.  If the conditions cannot be sufficiently distinguished, entitlement to the benefit sought is determined based on the overlapping symptoms, which are attributed in whole to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).

The Board finds that throughout the appellate period (prior to August 22, 2013), a 70 percent evaluation, but no higher, is warranted for service-connected PTSD.

VA and private treatment records, as well as periodic VA examinations, demonstrate that beginning in August 2006, the Veteran began a downward trend of decompensation, driven by paranoia and anger, which resulted in significant impairment of function in all areas.  He was unable to work with others, and appears to have lost his job due to his inability to adapt to change in the work place, as well as his tendency to overreact and to do so angrily.  An equipment problem and miscommunication over how to handle such, combined with a period of anxiety and anger, resulted in the loss of a job as a truck driver.  Since that time, doctors note consistently that the Veteran's anger and paranoia have resulted in isolation from others and an inability to effectively and independently function in situations requiring interaction with others.  Problems at work and home, school, judgment, and insight render him functionally deficient.  He reports and has demonstrated memory problems, difficulty following complex commands, and extraordinary paranoia in his dealings with others.  

While records do refect some waxing and waning of symptoms with changes in medications or switches in caregivers, the overall disability picture presented best reflects the criteria for a 70 percent evaluation.  Simply put, the Veteran's anger and paranoia control his behavior in every role he undertakes.

The Board has considered whether the Veteran has at any time under consideration shown entitlement to the maximum, 100 percent rating, but finds such is not the case.  The Veteran maintains reality testing and is well-oriented, even if colored by his paranoia.  He communicates clearly, and even when angry has not shown a tendency to physical violence.  His delusions, such as fear of poisoning by his wife, are not persistent.  He continues to care for himself, and attend to daily grooming.  Judgment and insight may be skewed by his fears, but the Veteran does demonstrate critical thinking and assessment by generally accepted standards.  For example, he admits to homophobia, but that fear is not based on delusional thinking.  He is fully aware of his reasoning and feelings in being so.  

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The criteria fully contemplate the Veteran's complaints of occupational and social impairment due to paranoia and anger.  As is noted above, the focus of the criteria is the degree of functional impairment resulting from the service-connected disability, and no specific itemized criteria are applicable.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, all his psychiatric complaints fall under the Code.  No further discussion of 38 C.F.R. § 3.321 is necessary.


ORDER

New and material evidence having been received, reopening of the previously denied claim of service connection for OSA is granted.

An increased, 70 percent evaluation prior to December 21, 2007, is granted.

An increased, 70 percent evaluation from December 21, 2007, to January 19, 2010, is granted.

An evaluation in excess of 70 percent from January 19, 2010 to August 22, 2013, is denied.


REMAND

Remand is required for the remaining issues to ensure compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

OSA

While an adequate nexus opinion is of record regarding the Veteran's theory of secondary service connection for OSA, the opinion and rationale regarding direct service connection is not adequate.  The January 2012 examiner explained the physical causes of apnea, but this explanation does not address whether the condition at least as likely as not was caused or aggravated by service.  She did not clearly address the competent lay evidence of long standing snoring, and whether such represented an early sign of OSA.  Remand is required for an adequate opinion.

Hemorrhoids

The Veteran indicated he was treated at the clinic in the Chino prison when incarcerated.  VA made an attempt to secure these records from the clinic, but was informed they had been retired to the archives following the Veteran's release.  It is not clear if VA ever then attempted to make a request of the newly identified custodian, as is required by regulation.  38 C.F.R. § 3.159(c)(1).  On remand, appropriate steps must be taken to secure such records.

Additionally as is noted above, the Veteran has also claimed service connection for recurrent anal fistulas.  While the record indicates that this is a separate condition from the service-connected hemorrhoids, the Veteran has also argued he was misdiagnosed or that the current condition is a progression of hemorrhoids.  On remand, an examination is necessary to clearly identify the current service-connected disability and its manifestations.

Adjudication of the referred claim may be required to fully accomplish this, as it is possible that rating of the conditions of the anus and rectum will necessitate a change in applied Diagnostic Code.

TDIU and DEA

Adjudication of TDIU, and associated of Chapter 35 education benefits, is dependent upon consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  Here, the grant of the increased rating herein, the open service connection and evaluation questions may impact the TDIU determination, and hence the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a completed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Chino Men's Clinic archives.  

Upon receipt of such, VA must take appropriate action to contact the custodian and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file updated VA treatment records from the medical center in Loma Linda, California and all associated clinics, as well as any other VA facility identified in the record or by the Veteran, for the period of November 2014 to the present.

3.  Schedule the Veteran for a VA sleep apnea examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must opine as to whether it is at least as likely as not that currently diagnosed OSA was first manifested on active duty or is otherwise related to military service.  The examiner must discuss the competent lay testimony regarding a history of snoring and daytime sleepiness.

A full and complete rationale for the opinion expressed is required.

4.  Schedule the Veteran for a VA rectum and anus examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify all current disabilities of the rectum and anus.  The presence of recurrent anal fistula and hemorrhoids must be specifically addressed.  The examiner must identify all current manifestations of each diagnosed condition, to the extent possible.

The examiner should address whether the Veteran's in-service disability, identified in treatment records as hemorrhoids, was at least as likely as not misdiagnosed, and in fact represented the onset of anal fistula.  Alternatively, did anal fistula arise out of service-connected hemorrhoids, or are they aggravated thereby?

A full and complete rationale for all opinions expressed is required.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


